UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6480



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ISAAC GADSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-90-30-A, CA-96-1841-AM)


Submitted:   January 27, 1998             Decided:   March 12, 1998


Before ERVIN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Isaac Gadson, Appellant Pro Se. Thomas More Hollenhorst, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaac Gadson seeks to appeal the district court's orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997), and denying his motion for reconsideration. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and
dismiss the appeal substantially on the reasoning of the district

court. United States v. Gadson, Nos. CR-90-30-A; CA-96-1841-AM
(E.D. Va. Jan. 16, 1997). To the extent Gadson raises the issue of

the federal court's jurisdiction to enforce the School Zone Act

(the Comprehensive Drug Abuse and Prevention and Control Act of
1970, 21 U.S.C. § 860(a) (1994)), we find the argument without

merit. Through the Commerce Clause, Congress has the power to

regulate intrastate drug activities such as those targeted by the
School Zone Act. See United States v. Leshuk, 65 F.3d 1105, 1112

(4th Cir. 1995). We deny Gadson's motion for production of tran-

scripts at government expense. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2